Boyle, J.
(concurring in part and dissenting in part). I would hold, as Justice Ryan did in Kestenbaum v Michigan State Univ, 414 Mich 510, 542; 327 NW2d 783 (1982), that, under the foia, the presumption in favor of disclosure is clear. I would further agree with his opinion, and Justice Cavanagh’s opinion in this case to the extent that he would so hold, that when a request is initially made, the requester’s identity and the need or purpose for the information need not be provided.
However, where it is determined that the request seeks information of a personal nature and, therefore, potentially falls under the exemption in § 13(l)(a) of the act, I believe a balancing is required in order to determine whether disclosure would constitute a clearly unwarranted invasion of an individual’s privacy. In that situation, the intensely personal characteristics of the information sought must be balanced against the purpose for which the information is sought, the purposes for which it may be used, and the efficacy of restrictions upon disclosure where partial nondisclosure appears necessary. See Kestenbaum, supra, 551-556. Otherwise, the question whether unrestricted disclosure would amount to injury which constitutes a clearly unwarranted invasion of privacy is unascertainable.
I concur in the conclusion of my colleagues that the information here is not of a personal nature and does not fall within the exemption of § 13(l)(a) of the act. Had the information been considered to be of a personal nature, I would adhere to the reasoning used by Justice Ryan in Kestenbaum to determine whether the exemption should be invoked.